Citation Nr: 0629944	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-29 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a compensable rating for residuals, including 
a scar, of a fracture of the right fourth and fifth 
metacarpals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky

INTRODUCTION

The veteran served on active duty in the military from 
September 1985 to December 1993.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim for a compensable 
rating for the residuals of a fracture of his right fourth 
and fifth metacarpals.

In July 2005, the veteran testified at a hearing at the Board 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that proceeding is of record.  Also of record 
is the transcript from the veteran's earlier hearing at the 
RO in August 2004.

This case was previously before the Board in September 2005, 
whereupon the Board remanded the claim to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.  And in a May 2006 supplemental statement of 
the case (SSOC), the AMC continued to deny this claim and 
returned the case to the Board.

FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claim and apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of his claim has been obtained.

2.  The veteran does not have ankylosis of the fourth and 
fifth metacarpals, and his residual scar is not deep, 
unstable, painful, or cause limitation of motion.




CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
residuals, including a scar, of a fracture of the right 
fourth and fifth metacarpals.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5227; 4.118, 
Diagnostic Codes 7803-7805 (2001 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  



In this particular case at hand, the veteran was sent a VCAA 
letter in September 2005 explaining the type of evidence 
required to substantiate his claim for an increased 
disability evaluation for his residuals, including scar, of a 
fracture of the right fourth and fifth metacarpals.  This 
letter also indicated what evidence he was responsible for 
obtaining and what VA had done and would do in helping him 
obtain supporting evidence.  Likewise, he was provided an 
explanation of the VCAA during his July 2005 hearing before 
the undersigned VLJ of the Board.  See transcript, p. 10.  
And in the more recent May 2006 SSOC, the veteran received an 
explanation of how a disability rating is determined for 
service-connected disorders, as well as the basis for 
determining an effective date upon the grant of an increased 
disability evaluation, in compliance with Dingess.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process....  To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").  Consequently, there is no 
prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the September 2005 VCAA letter or even in the recent May 2006 
SSOC of the "fourth element" discussed in Pelegrini II, but 
the September 2005 letter nonetheless explained that the 
veteran should identify and/or submit any supporting 
evidence.  The content of the letter therefore substantially 
complies with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).



The September 2005 VCAA letter was not sent until after the 
RO's initial adjudication of the veteran's claim in November 
2002.  So this did not comply with the requirement that VCAA 
notice precede the RO's initial adjudication.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice followed by 
a readjudication of his claim, such that he is not 
prejudiced.  See, too, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Here, keep in mind the Board remanded the veteran's claim in 
September 2005 to obtain additional medical evidence that he 
had referred to during his July 2005 hearing before the 
undersigned VLJ.  And the September 2005 VCAA notice, 
subsequently sent on remand, provided him ample opportunity 
to respond with any additional evidence (other than this) to 
show he is entitled to a higher rating before his appeal was 
re-certified to the Board.  He has not indicated that he has 
any additional relevant evidence to submit or that needs to 
be obtained.  Consequently, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could [provide] to the appellant regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.



A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2006).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The disability at issue is rated under C.F.R. § 4.118, 
Diagnostic Code 7805, which in turn requires considering 
38 C.F.R. § 4.71a, Diagnostic Code 5227.

After the veteran initiated his appeal, the regulations 
pertaining to the evaluation of skin disorders - including 
residual scars, were amended effective August 30, 2002.  See 
67 Fed. Reg. 49,590 (2002).  But see, too, Kuzma v. Secretary 
of VA, 341 F.3d 1327 (Fed. Cir. 2003) (Section 3(a) of the 
VCAA (codified at 38 U.S.C.A. § 5103(a)) does not apply 
retroactively and Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
and Holiday v. Principi, 14 Vet. App. 280 (2001) are 
overruled to the extent they conflict with Supreme Court and 
Federal Circuit Court binding authority).  


VA's General Counsel also addressed this issue in VAOPGCPREC 
7-2003 (Nov. 19, 2003).  Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) and 38 C.F.R. § 3.114 (2006).  Therefore, the Board 
must evaluate the veteran's claim for an increased rating 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  However, for 
any date prior to August 30, 2002, the Board cannot apply the 
revised regulations.  In any event, in this particular case 
neither version of the regulation (former or revised) appears 
to be more favorable to the veteran.  So this is 
inconsequential.

Under both the former and current versions of DC 7805, 
ratings for scars are determined based on any limitation of 
function they cause where situated.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001 & 2006).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5227, a 
noncompensable rating is assigned for unfavorable or 
favorable ankylosis of the ring or little finger.  A note in 
this code states that, in assigning a rating, consideration 
as to whether an evaluation as an amputation is warranted, 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5227.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5230, a 
noncompensable rating is assigned for any limitation of 
motion in the ring or little finger.



The veteran does not have sufficient impairment in these 
digits or as a result of them to support a higher (i.e., 
compensable) rating.  The medical evidence shows he does not 
have limitation of motion, much less ankylosis, in these 
fingers.  And his grip strength is normal as well.  The 
report of his February 2006 VA examination clearly indicates 
his scar does not limit his range of motion or inhibit 
gripping, grasping, and fine and gross manipulation.  
Likewise, there is no evidence of swelling, heat, erythema, 
or tenderness.  Nor is there any evidence of deformity.  
Temperature, color, and vasculature are normal and his right 
wrist is also normal.  X-rays show normal healing of 
fractures, status-post surgical insertion of hardware.  
Because of these numerous unremarkable findings, a 
compensable rating is not supportable under Diagnostic Code 
7805.

For completeness, the Board also will consider, however, 
Diagnostic Codes 7803 and 7804.

Under the prior version of Diagnostic 7803, a 10 percent 
rating is assigned for a poorly nourished, superficial scar 
with repeated ulceration, or for an unstable superficial scar 
under the revised regulations.  Under the former version of 
Diagnostic Code 7804, a 10 percent rating is assigned for 
superficial scars that are tender and painful on objective 
demonstration, or under the current regulation 
for a superficial scar that is painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2001 & 
2006).  10 percent is the highest possible rating under these 
codes.

Records show the veteran's residual scar is not poorly 
nourished, ulcerated, unstable, tender, painful on objective 
examination, or more than superficial.



The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain, particularly in bad weather.  But as 
already mentioned, there is no evidence of weakness or 
weakened movement, premature fatigue, or incoordination.  And 
even flare-ups of his pain and repetitive activity do not 
result in a decrease in his range of motion in these fingers.  
Thus, there is no objective clinical indication he has other 
symptoms causing additional functional limitation (motion, 
etc.) to a degree that would support a higher, compensable 
rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his disability causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that he has 
not missed any time from work due to this disability, nor has 
he required any hospitalization or prolonged treatment for 
it, much less on a frequent basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher, compensable rating - on either 
a schedular or extra-schedular basis, so the benefit-of-the-
doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a compensable rating for residuals, including a 
scar, of a fracture of the right fourth and fifth metacarpals 
is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


